

115 HR 2632 IH: To require the Secretary of the Army, acting through the Chief of Engineers, to undertake remediation oversight of the West Lake Landfill located in Bridgeton, Missouri.
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2632IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Clay (for himself and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of the Army, acting through the Chief of Engineers, to undertake
			 remediation oversight of the West Lake Landfill located in Bridgeton,
			 Missouri.
	
		1.Transfer of oversight authority from EPA to Corps of Engineers
 (a)DefinitionsIn this section, the following definitions apply: (1)SecretaryThe term Secretary means the Secretary of the Army, acting through the Chief of Engineers.
 (2)SiteThe term site means the West Lake Landfill located in Bridgeton, Missouri. (b)TransferNotwithstanding any other provision of law, as soon as practicable after the date of enactment of this Act, the Secretary shall—
 (1)under the Formerly Utilized Sites Remedial Action Program, undertake the functions and activities described in section 611 of the Energy and Water Development Appropriations Act, 2000 (10 U.S.C. 2701 note; 113 Stat. 502) as the lead agency responding to radioactive contamination at the site; and
 (2)carry out remediation activities at the site in accordance with that section. (c)Cost recoveryThe Secretary, in coordination with the Administrator of the Environmental Protection Agency and the Attorney General, shall—
 (1)seek to recover any response costs incurred by the Secretary in carrying out this section in accordance with the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); and
 (2)return any funds that are recovered under paragraph (1) to be used to carry out the Formerly Utilized Sites Remedial Action Program of the Corps of Engineers.
 (d)FundingThe Secretary shall use amounts made available to the Secretary to carry out the Formerly Utilized Sites Remedial Action Program to carry out this section.
			(e)Savings provisions
 (1)No liabilityNothing in subsection (b) creates liability for— (A)the Secretary for—
 (i)contamination at the site; or (ii)any actions or failures to act by any past, current, or future licensees, owners, operators, or users of the site; or
 (B)any other party involved with the site. (2)No effect on liability under other lawNothing in subsection (b) alters the liability of any party relating to the site under any other provision of law.
 (3)No effect on Superfund status; national priorities list designationNothing in this Act affects the designation of the site as a Superfund site under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or the listing of the site on the national priorities list under section 105 of that Act (42 U.S.C. 9605).
				